Citation Nr: 1704179	
Decision Date: 02/10/17    Archive Date: 02/23/17

DOCKET NO.  16-07 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1. Entitlement to service connection for tinnitus.

2. Entitlement to an initial rating in excess of 50 percent for posttraumatic stress disorder (PTSD).

3. Entitlement to a total disability rating based upon individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran

ATTORNEY FOR THE BOARD

D.M. Casula, Counsel


INTRODUCTION

The Veteran had active service from October 1986 to January 1990.

This matter comes before the Board from a July 2015 rating decision in which the above Regional Office (RO) of the Department of Veterans Affairs (VA), in pertinent part, denied service connection for tinnitus, and granted service connection for PTSD and assigned a 30 percent rating, effective December 5, 2014.  By December 2015 rating decision, the RO granted a 50 percent rating for PTSD, effective September 5, 2015.  By June 2016 rating decision, the RO granted an effective date of December 5, 2014, for the 50 percent rating for PTSD.  The Veteran continued his appeal for a higher initial rating for PTSD.  By July 2016 rating decision, the RO denied entitlement to a TDIU rating.  

In December 2015, an informal conference was held before a Decision Review Officer (DRO) at the RO to discuss the issue of entitlement to service connection for tinnitus.  An informal conference was also requested to discuss the issue of entitlement to a higher initial rating for PTSD; however, in a statement received in June 2016, the Veteran's representative withdrew that request.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to an initial rating in excess of 50 percent for PTSD and entitlement to a TDIU rating are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

Resolving reasonable doubt in the Veteran's favor, his tinnitus is related to his period of active service.


CONCLUSION OF LAW

The Veteran's tinnitus was incurred in active service. 38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2016). 


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating their claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159, 3.326(a).  As the Veteran's claims are being granted herein, there would be no useful purpose in discussing whether VA satisfied the duties to notify and to assist him in the development of his claims. 

II. Factual Background and Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases, including sensorineural hearing loss (as an organic disease of the nervous system) will be presumed if such disease becomes manifest to a compensable degree within the first year following active service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

For the purpose of applying the laws administered by VA, impaired hearing is considered a "disability" when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the above frequencies are 26 decibels or higher; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Veteran contends his current tinnitus is related to excessive noise exposure during his active service as a firefighter in the Air Force.  He contends he was exposed to noise on the flight light.  The Veteran is competent to report exposure to noise.  A review of the record shows that VA has essentially conceded his exposure to noise in service. 

With regard to current disability, the Veteran contends he has had ringing in his ears since service.  He is competent to report as to observable symptoms such as ringing in his ears, and tinnitus is the type of disorder associated with symptoms capable of lay observation.  See Charles v. Principi, 16 Vet. App. 370 (2002).  Thus, there is sufficient evidence of a current disability of tinnitus.  

What remains necessary to establish service connection is competent evidence linking tinnitus to noise exposure in service.  VA medical opinions were obtained in this matter.  On a VA DBQ (disability benefits questionnaire) examination in May 2015, the examiner noted that the Veteran's tinnitus was present and had begun years ago, and also noted the diagnosis of clinical hearing loss.  The examiner opined that the Veteran's tinnitus was at least as likely as not a symptom associated with hearing loss, as tinnitus was known to be a symptom associated with hearing loss.  On a VA DBQ examination in February 2016, the examiner opined that the Veteran's tinnitus was less likely than not caused by or a result of military noise exposure.  For rationale, the examiner noted that review of service treatment records showed no evidence of the diagnosis or complaint of tinnitus or "ringing in the ears".  The examiner noted that the vast majority of tinnitus complaints were subjective, and that tinnitus following a blow to the head or noise exposure was accompanied by high frequency hearing loss.  The examiner indicated that most cases of hearing loss are temporary, and that as the hearing loss resolves so does the tinnitus.  

The Board notes that the VA examiner's opinion in 2015 did not address whether there was a relationship between the Veteran's tinnitus and his service, but acknowledged that it began "years ago".  The VA examiner's opinion in 2016, is similarly problematic in that the rationale relies in part on the absence of diagnosis or complaint of tinnitus in service, which is not necessary for the grant of service connection.  As noted above, the Veteran is competent to report he has had ringing in his ears since service.  Additionally, the examiner in 2016 essentially indicated that tinnitus can follow noise exposure.  

Accordingly, when considering documentation of the Veteran's duties in service, his conceded in-service noise exposure, and his competent and credible lay assertions as to having experienced tinnitus since service, the Board finds that the evidence is in at least equipoise as to whether tinnitus is related to his active service.  Resolving all reasonable doubt in his favor, the Board finds that the Veteran currently has tinnitus that was incurred during his active service as a result of noise exposure in service.  Thus, service connection for tinnitus is warranted.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Service connection for tinnitus is granted.


REMAND

The Veteran contends that his service-connected disability (PTSD) makes it impossible for him to work.  The record reflects that in 2014 he applied for disability benefits from the Social Security Administration (SSA) and claimed he was unable to work due to his back disability.  The RO obtained the records from SSA associated with this claim for disability benefits, and such records were associated with the record in June 2016.  These records from the SSA do not show that disability benefits were granted.  

A VA treatment record dated August 4, 2016, shows that the Veteran was seen in mental health counseling for a therapy session.  His diagnosis was listed as PTSD, MST (military sexual trauma).  It was also noted that the Veteran commented on "the decision for his C&P appeal" and claimed, "I don't even know from day to day whether I can get out of my place.  Sometimes I only have an hour or two that is good.  It is impossible for me to work.  I am applying for [Social Security Disability Insurance (SSDI)] on the 15th of this month."  

VA has a duty to assist the Veteran in obtaining records from other federal government agencies where it has "actual notice" that these records exist.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010), the U.S. Court of Appeals for the Federal Circuit held, in essence, that only relevant SSA records must be obtained, and that the legal standard for relevance requires VA to examine the information it has related to the medical records and, if there exists a reasonable possibility that the records could help the Veteran substantiate his claim for benefits, the duty to assist requires VA to obtain the records.  In the instant case, although SSA records were associated with the claims folder in June 2016, it appears that thereafter the Veteran may have applied for SSDI benefits in August 2016 due to his PTSD.  As SSA records are considered constructively of record, another inquiry with SSA should be completed to determine whether there are any additional/updated records available.

With regard to the issue of entitlement to a TDIU rating, since a favorable decision with regard to the issue remanded above may have an impact on the TDIU rating claim, such issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180 (1991).  

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. 	Contact SSA and determine if the Veteran in fact filed a claim for SSDI in August 2016, or at any point after.  If such a claim was filed, secure for the record copies of any determinations made as well as all medical records that may have been considered in any determination of the Veteran's claim for SSA disability benefits.  If such records are unavailable, the reason for their unavailability must be explained for the record.

2. 	After completion of the above development, review the file and ensure that all development sought in this remand is completed.  Undertake any additional development deemed necessary by the record (to include the scheduling of a new VA examination, if warranted), and then re-adjudicate the claim.  If any determination remains unfavorable, the RO/AMC should issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


